  Case 2:19-cv-02126-JCM-BNW Document 14 Filed 03/12/20 Page 1 of 4




David Krieger, Esq.
Nevada Bar No. 9081
Shawn Miller, Esq.
Nevada Bar No. 7825
KRIEGER LAW GROUP, LLC
2850 W. Horizon Ridge Parkway
Suite 200
Henderson, Nevada 89052
Phone: (702) 848-3855
Email: dkrieger@kriegerlawgroup.com
Email: smiller@kriegerlawgroup.com

Attorney for Plaintiff
Evelyn Jones
                    UNITED STATES DISTRICT COURT
                         DISTRICT OF NEVADA


                                                :
                                                    Civil Action No.: 2:19-cv-02126-JCM-
EVELYN JONES,                                   :
                                                    BNW
                                                :
                       Plaintiff,               :
       v.                                       :
                                                    MOTION TO WITHDRAW AS
                                                :
                                                    COUNSEL
SPECIALIZED LOAN SERVICING,                     :
LLC,                                            :
              Defendant.                        :
                                                :
            MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF

       Pursuant to Nevada Supreme Court Rule 46, Local Rule IA 11-6, and custom and

practice, David Krieger, Esq. and Shawn Miller, Esq., of KRIEGER LAW GROUP,

LLC, attorneys of record for Plaintiff herein, move this Honorable Court for an Order

permitting David Krieger, Esq. and Shawn Miller, Esq. to withdraw as counsel of record

for the above-captioned Plaintiff.



                                          -1-
  Case 2:19-cv-02126-JCM-BNW Document 14 Filed 03/12/20 Page 2 of 4



       This Application is made and based upon the papers, pleadings and documents on

file herein, the Points and Authorities that follow hereinafter, and upon such arguments as

may be adduced at the time of the hearing hereon.

       DATED: March 12, 2020.

                                       KRIEGER LAW GROUP, LLC

                                       By: /s/ David Krieger, Esq.
                                           David Krieger, Esq.
                                           Attorney for Plaintiff

                             POINTS AND AUTHORITIES

       Nevada Supreme Court Rule 46 reads as follows:

       The attorney in an action or special proceeding may be changed at any time

before judgment or final determination as follows:

               1.      Upon consent of the attorney, approved by the client.

               2.      Upon the order of the court or judge thereof on the application of

                       the attorney or the client.

       After judgment or final determination, an attorney may withdraw as attorney of

record at any time upon the attorney’s filing a withdrawal, with or without the client's

consent.

       In the instant case, Plaintiff was originally represented by Haines & Krieger,

LLC. However, moving counsel have left Haines & Krieger, LLC, and Plaintiff has

decided to remain with former firm, Haines & Krieger, LLC. Moreover, George Haines,

Esq. has appeared in this matter through Haines & Krieger, LLC as counsel of record. As

a result, Plaintiff will not be prejudiced by moving counsel withdrawing from the instant

matter. Therefore, moving counsel requests the Court grant its motion to allow both




                                             -2-
  Case 2:19-cv-02126-JCM-BNW Document 14 Filed 03/12/20 Page 3 of 4



David Krieger, Esq. and Shawn Miller, Esq. to withdraw as counsel in this matter, as they

will no longer be representing Plaintiff.

       Based upon the above and foregoing, the undersigned, David Krieger, Esq. and

Shawn Miller, Esq., of KRIEGER LAW GROUP, LLC, hereby request this Honorable

Court to enter an Order permitting KRIEGER LAW GROUP, LLC to withdraw as

counsel of record for Plaintiff.

           Dated: March 12, 2020

                                                    /s/ David Krieger, Esq.
                                                    David Krieger, Esq.
                                                    Attorney for Plaintiff




           ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

       IT IS SO ORDERED.

                                                  ________________________________________
                                                  UNITED STATES MAGISTRATE JUDGE

                                                          3/13/2020
                                                  Dated: __________________________________




                                            -3-
  Case 2:19-cv-02126-JCM-BNW Document 14 Filed 03/12/20 Page 4 of 4



                           CERTIFICATE OF MAILING

       I hereby certify that on March 12, 2020, a true and correct copy of the foregoing

MOTION TO WITHDRAW AS COUNSEL was served on counsel of record by email

as follows:

                      George Haines, Esq
                      ghaines@hainesandkreiger.com

                      Attorney for Plaintiff

                      Mary Bacon, Esq
                      mbacon@spencerfane.com

                      Attorney for Defendant TransUnion, LLC
                      .


                                               /s/ Graham Waring__________________
                                               An employee of Krieger Law Group, LLC




                                           -4-
